DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 2/15/22 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1, 6, 11 and 16 are amended and claims 4-5 and 14-15 are canceled. 

Claims Withdrawn as a Result of Election
This application is in condition for allowance except for the presence of claims 2-3 and 12-13 directed to a non-elected invention without traverse in the amendment dated 11/01/21  Accordingly, claims 2-3 and 12-13 have been cancelled.  See MPEP 821.02.   

Claim Rejections - 35 USC § 101

The rejection of claims 1, 4-11 and 14-20 under 35 U.S.C. 101 has been withdrawn as a result of the amendments and cancellation of claims. 

Claim Rejections - 35 USC § 112

The rejection of claims 4-7 and 14-17 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn as a result of the cancellation of claims 4-5 and 14-15. 


Allowable Subject Matter
Claims 1, 6-11 and 16-20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A method for Simultaneous Localization and Mapping (SLAM), the method comprising: 
, through a sensor of a movable object, a plurality of measurements associated with an environment surrounding the movable object, the plurality of measurements corresponding to a plurality of points within the environment; 
selecting one or more representative measurements from the plurality of measurements according to a predetermined criterion; 
determining whether the one or more representative measurements are associated with one or more pre-recognized landmarks; and 
based on the determination of whether the one or more representative measurements are associated with the one or more pre-recognized landmarks, updating SLAM state information, 
wherein the determining of whether the one or more representative measurements are associated with one or more pre-recognized landmarks comprises: 
selecting a preset number of representative landmarks from the one or more pre- recognized landmarks based on respective Euclidean distances between one or more points corresponding to the one or more representative measurements and the one or more pre- recognized landmarks; and
 determining whether the one or more representative measurements are associated with the selected representative landmarks, 
wherein the determining of whether the one or more representative measurements are associated with the selected representative landmarks comprises: 
calculating Mahalanobis distances between one of the one or more representative measurements and the selected representative landmarks; 
based on the calculated Mahalanobis distances, determining that the one of the one or more representative measurements is not associated with the selected representative landmarks; 
 Page: 3 of 14 determining that a signal to noise ratio (SNR) of the one of the one or more representative measurements is higher than a predetermined threshold; and 
based on the determination that (1) the one of the one or more representative measurements is not associated with the selected representative landmarks and (2) the SNR of the one of the one or more representative measurements is higher than the predetermined threshold, determining that the one of the one or more representative measurements is a new landmark” as recited in claim 1 and similarly recited in claim 11. Claims 6-10 and 16-20 are allowed based on their dependency. 
With respect to claims 1 and 11, the best prior art, OI operates in a fundamentally different manner than the above cited limitations and fails to teach, disclose or suggest the extensive and detailed limitations required and performed in the order recited in the claims.  In addition, there was no other prior art reference that taught, disclosed or suggested these limitations, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667